DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites “estimation of a hydraulic flow rate and a hydraulic head by means of an algorithm”. Prong 1 requires the use of means which is present in the identified clause. Prong 2 is modified by the language “use of”. Prong 3 is not modified by sufficiently more. A review of the 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “said operating pressure value detected by means of said single pressure sensor” in claim 1 and “by means of an iterative process” in claim 6. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “said signal processing step” where it is unclear to the Examiner which “signal process step” is being referred back to. For examination purposes the phrase “said signal processing step” will be treated as “a signal processing step”.
Claim 5 recites “said signal processing step comprises a step of calculating a pressure variation between said input and said nominal hydraulic head and of relative optimization of switch-on time of said pressurization system as a function of said on/off signal” where it is unclear to the Examiner what is meant by “said nominal hydraulic head and of relative optimization of switch-on time of said pressurization system”. For examination purposes, the clause “said nominal hydraulic head and of relative optimization of switch-on time of said pressurization system” will be treated as “said nominal hydraulic head and of a relative optimization of switch-on time of said pressurization system.”
Claims 4 and 6-8 are rejected for depending from an unclear and indefinite claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2910787 (Ikeda hereinafter) in view of US 2012/0111114 (Emde hereinafter).
Regarding claim 1, Ikeda teaches a water supply controller that discloses detection of an operating pressure value at a delivery duct of said pressurization system, by means of a single pressure sensor (¶ 24 with pressure sensor 16); estimation of a hydraulic flow rate and a hydraulic head by means of an algorithm which is implemented in a control software based on said operating pressure value detected by means of said single pressure sensor (¶ 24); and processing of an on/off signal of said pressurization system as a result of said estimation (¶ 32).
Ikeda is silent with respect to estimation of a motor rotation speed of said pressurization system based on said operating pressure value and on the number of blades (Z) of the impeller of said pressurization system.
However, Emde teaches motor and fan operation controller that discloses an estimation of a motor rotation speed of said pressurization system based on said operating pressure value and on the number of blades (Z) of the impeller of said pressurization system (¶ 76).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the motor speed estimation of Emde with the controller of Ikeda to further observe and control the pumping system dependent on the type of wheel used to move the water. 
Regarding claim 2, Ikeda’s modified teachings are described above in claim 1 where the combination of Ikeda and Emde would further disclose a preliminary step of storing of nominal operation parameters of said pressurization system in a memory portion of a control electronic 
Regarding claim 13, Ikeda teaches a pressurization system that discloses a single pressure sensor (¶ 24 of Ikeda) and an electric control unit (¶ 24 and 32) adapted to perform a method according to claim 1 (Please refer to claim 1’s rejection above).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2910787 (Ikeda) in view of US 2012/0111114 (Emde) and further in view of US 2012/0326443 (Vance hereinafter). 
Regarding claim 3, Ikeda’s modified teachings are described above in claim 2 but are silent with respect to said signal processing step comprises an updating step of the value of a nominal hydraulic head of said nominal functional parameters of said pressurization system, starting from said operating pressure and from said motor rotation speed.
However, Vince teaches a control system that discloses said signal processing step comprises an updating step of the value of a nominal hydraulic head of said nominal functional parameters of said pressurization system, starting from said operating pressure and from said motor rotation speed (¶ 81 discloses a base set of data being updated which will update the nominal parameters of Ikeda and Emde).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control steps of Ikeda and Emde with the data updating steps of Vince to ensure that the pump data in the controller is update to date relative to operation. 
Claims 4, 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2910787 (Ikeda) in view of US 2012/0111114 (Emde) in view of US 2012/0326443 (Vance) and further in view of US 2018/0335038 (VK hereinafter)
Regarding claim 4, Ikeda’s modified teachings are described above in claim 3 but are silent with respect to said signal processing step comprises a step of calculating an optimal value of input and suction hydraulic head of said pressurization system, within a reference value range.
However, VK teaches a pump assembly with a controller that discloses a step of calculating an optimal value of input and suction hydraulic head of said pressurization system, within a reference value range (¶ 34-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further implement the step of calculating an optimal value of input and suction hydraulic head of said pressurization system into the control scheme of Ikeda and Emde to further ensure that the controller utilizes values that are optimal for the current pump running conditions. 
Regarding claim 6, Ikeda’s modified teachings are described above in claim 4 where the combination of Ikeda, Emde, Vance, and VK would further disclose that said step of calculating an optimal value of an input and suction hydraulic head of said pressurization system, comprises the steps of: setting of initial pressure parameters of said pressurization system (Initial operation values of Ikeda, Emde, Vance, and VK); calibration of said pressurization system by means of an iterative process of comparison between a weighted difference in operating hydraulic head and a pre- set reference value (VK ¶ 34-35); and identification of a value of said reference input and suction hydraulic head and of a minimum energy consumption condition in a pre-set time period (VK ¶ 34-35 with the teachings of Ikeda and Emde).
Regarding claim 16.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2910787 (Ikeda) in view of US 2012/0111114 (Emde) in view of US 2012/0326443 (Vance) in view of US 2018/0335038 (VK) and further in view of US 2007/0154319 (Stiles hereinafter).
Regarding claim 7, Ikeda’s modified teachings are described above in claim 6 but are silent with respect to further comprising an iterative repetition for a variable energy optimization of the operation of said pressurization system and for identifying off-design operating conditions of said pressurization system.
However, Stiles teaches a feedback control system that discloses an iterative repetition for a variable energy optimization of the operation of said pressurization system and for identifying off-design operating conditions of said pressurization system (¶ 90-91).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control scheme of Ikeda with the iterative process of Stiles to further hone in on the most desirable value for pump operation. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2910787 (Ikeda) in view of US 2012/0111114 (Emde) in view of US 2012/0326443 (Vance) in view of US 2018/0335038 (VK) and further in view of US 2010/0011869 (Klosinski hereinafter). 
Regarding claim 8, Ikeda’s modified teachings are described above in claim 6 but are silent with respect to comprising an application of a pre-set comfort parameter to said nominal hydraulic head value and to said input and suction hydraulic head value.
However, Klosinski teaches a pump control scheme that discloses comprising an application of a pre-set comfort parameter to said nominal hydraulic head value and to said input and suction hydraulic head value (¶ 7 and 72-73 detail minimizing pump pulsations).
. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2910787 (Ikeda) in view of US 2012/0111114 (Emde) in view of US 9605680 (Steen hereinafter).
Regarding claim 9, Ikeda’s modified teachings are described above in claim 1 but are silent with respect to a priming control step of the pressurization system. 
However, Steen teaches a pump control algorithm that discloses to a priming control step of the pressurization system (Figure 4a shows a priming step). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the priming step of Steen with the controller of Ikeda to ensure that the pump is properly primed and will not be damaged upon start up. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2910787 (Ikeda) in view of US 2012/0111114 (Emde) in view of US 2012/0326443 (Vance) in view of US 2018/0335038 (VK) and further in view of US 9605680 (Steen). 
Regarding claim 10, Ikeda’s modified teachings are described above in claim 4 but are silent with respect to a priming control step of the pressurization system.
However, Steen teaches a pump control algorithm that discloses to a priming control step of the pressurization system (Figure 4a shows a priming step). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the priming step of Steen with the controller of Ikeda to ensure that the pump is properly primed and will not be damaged upon start up.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2910787 (Ikeda) in view of US 2012/0111114 (Emde) in view of US 2014/0305201 (Watson hereinafter).
Regarding claim 11, Ikeda’s modified teachings are described above in claim 1 but are silent with respect to an estimation step of an expansion tank volumetric capacity according to the operating use conditions of said pressurization system, adapted to maintain a pre-set minimum operating threshold of switching-on and switching-off of said pressurization system.
However, Watson teaches an estimation step of an expansion tank volumetric capacity according to the operating use conditions of said pressurization system (¶ 14) and the resultant combination would be such that adapted to maintain a pre-set minimum operating threshold of switching-on and switching-off of said pressurization system (¶ 32 of Ikeda).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control scheme of Ikeda with the expansion tank and estimation of Watson to ensure that the tank is properly accounted for by the controller. 
Regarding claim 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2910787 (Ikeda) in view of US 2012/0111114 (Emde) in view of US 2012/0326443 (Vance) in view of US 2018/0335038 (VK) and further in view of US 2014/0305201 (Watson).
Regarding claim 12, , Ikeda’s modified teachings are described above in claim 4 but are silent with respect to an estimation step of an expansion tank volumetric capacity according to the operating use conditions of said pressurization system, adapted to maintain a pre-set minimum operating threshold of switching-on and switching-off of said pressurization system.
However, Watson teaches an estimation step of an expansion tank volumetric capacity according to the operating use conditions of said pressurization system (¶ 14) and the resultant combination would be such that adapted to maintain a pre-set minimum operating threshold of switching-on and switching-off of said pressurization system (¶ 32 of Ikeda).
.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2910787 (Ikeda) in view of US 2012/0111114 (Emde) in view of US 2009/0174267 (Bischof hereinafter).
Regarding claim 14, Ikeda’s modified teachings are described above in claim 13 but are silent with respect to an electric motor (2) of asynchronous type.
However, Bischof teaches a pump driven by electric motor that discloses the use of either an asynchronous type or synchronous type (¶ 79).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to perform a simple substitution of Ikeda’s synchronous motor with the asynchronous motor of Bischof to perform the well-known outcome of powering the pump rotor. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2910787 (Ikeda) in view of US 2012/0111114 (Emde) in view of US 2009/0174267 (Bischof) and further in view of US 2014/0305201 (Watson). 
Regarding claim 15, Ikeda’s modified teachings are described above in claim 14 but are silent with respect to comprising an expansion tank.
However, Watson teaches a liquid handling device that discloses the use of an expansion tank (Tank disclosed in ¶ 14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the expansion tank of Watson into the pumping system of Ikeda to allow for fluid storage. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2910787 (Ikeda) in view of US 2012/0111114 (Emde) in view of US 2012/0326443 (Vance) in view of US 2018/0335038 (VK) and further in view of US 2009/0174267 (Bischof).
Regarding claim 17, Ikeda’s modified teachings are described above in claim 16 but are silent with respect to an electric motor (2) of asynchronous type.
However, Bischof teaches a pump driven by electric motor that discloses the use of either an asynchronous type or synchronous type (¶ 79).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to perform a simple substitution of Ikeda’s synchronous motor with the asynchronous motor of Bischof to perform the well-known outcome of powering the pump rotor.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2910787 (Ikeda) in view of US 2012/0111114 (Emde) in view of US 2012/0326443 (Vance) in view of US 2018/0335038 (VK) in view of US 2009/0174267 (Bischof) and further in view of US2014/0305201 (Watson).
Regarding claim 18, Ikeda’s modified teachings are described above in claim 17 but are silent with respect to comprising an expansion tank.
However, Watson teaches a liquid handling device that discloses the use of an expansion tank (Tank disclosed in ¶ 14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the expansion tank of Watson into the pumping system of Ikeda to allow for fluid storage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746